l52Y-/¥
                                ELECTRONIC RECORD




COA#       05-13-00862-CR                        OFFENSE:        22.02


           Walter Lamonte Moore v. The
STYLE:     State of Texas                        COUNTY:         Dallas

COA DISPOSITION:       AFFIRM                    TRIAL COURT:    Criminal District Court No. 4


DATE: 10/8/2014                  Publish: NO     TC CASE #:      F12-51041-K




                        IN THE COURT OF CRIMINAL APPEALS



         Walter Lamonte Moore v. The State
STYLE:   of Texas                                      -             I52<H¥
         PRO SE                       Petition        CCA Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

          RtfMrt.                                     JUDGE:

DATE:         ttlntytr                                SIGNED:                            PC:

JUDGE:              f.l*. UAW^                        PUBLISH:                          DNP:




                                                                                          MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD